UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X

ANTHONY W. HALL,
                                            Plaintiff,

                          -against-                                MEMORANDUM AND ORDER

FRENKEL, LAMBERT, WEISS, WEISMAN                                   19-CV-7322 (ENV)
& GORDON LLP, STEPHEN J. WALLACE;
SELECT PORTFOLIO SERVICING INC. CEO
TIMOTHY O'BRIEN; WELLS FARGO N.A.
CEO CHARLES W. SCHARF; JUDGE MARK I.
PARTNOW; NANCY T. SUNSHINE,

                                            Defendants.
-------------------------------------------------------------- X


VIT ALIANO, D.J.

        Plaintiff Anthony Hall brings this action invoking the Court's federal question

jurisdiction under 28 U.S.C. § 1331, challenging the foreclosure of his real property located in

Brooklyn.1 Plaintiffs application to proceed informa pauperis under 28 U.S.C. § 1915 is

granted solely for the purpose of this Order. For the reasons discussed below, the complaint is

dismissed.

                                             Standard of Review

        Under 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss an informa pauperis

action when the action "(i) is frivolous or malicious; (ii) fails to state a claim on which relief may

be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief."


1 The Court notes that plaintiff has had multiple actions in this Court as Anthony Hall, Anthony
W. Hall and Anthony Winston Hall that have all been dismissed. See Hall v. Frenkel, Lambert,
No. 20-CV-l 07 (ENV); Hall v. Shellpoint Mortgage, No. 19-CV-1807 (ENV); Hall v. Cooper,
No. l 9-CV-1684 (ENV); Hall v. Select Portfolio, No. l 9-CV-1683 (ENV); Hall v. Specialized
Loan, No. l 9-CV-1518 (ENV); Hall v. Nationstar Mortgage LLC, No. l 6-CV-4264 (ENV); Hall
v. United States, No. 16-CV-2073 (MKB); Hall v. The Bank of New York Mellon, No. 15-CV-
7156 (MKB); Hall v. Nationstar Mortgage LLC, No. l 3-CV-5550 (ENV).
        Although pro se pleadings are held "to less stringent standards than formal pleadings

drafted by lawyers," Hughes v. Rowe, 449 U.S. 5, 9, 101 S. Ct. 173, 175, 66 L. Ed. 2d 163

(1980), a complaint must nevertheless plead "enough facts to state a claim to relief that is

plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1973,

167 L. Ed. 2d 929 (2007). A pro se plaintiff must also "still comply with the relevant rules of

procedural and substantive law, including establishing that the court has subject matter

jurisdiction over the action." Ally v. Sukkar, 128 F. App'x 194, 195 (2d Cir. 2005). If subject

matter jurisdiction is absent, the district court must dismiss the complaint regardless of the merits

of the underlying action. See Nowak v. lronworkers Local 6 Pension Fund, 81 F. 3d 1182, 1188

(2d Cir. 1996); see also Arbaugh v. Y & H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 1244, 163

L. Ed. 2d 1097 (2006).

                                            Background

       ,Plaintiff challenges the November 8, 2018, judgment of foreclosure of his real property

located at 652 Macon Street, Brooklyn, New York, in Kings County Supreme Court. See Compl.

at 24, 33.2 Plaintiff alleges that defendants engaged in fraud and seeks the return of the property.

Id. at 12-15.

                                            Discussion

        Federal courts are courts of limited jurisdiction and may not hear cases if they lack

subject matter jurisdiction over the issues presented. Singh v. U.S. Citizenship and Immigration

Servs., 878 F.3d 441, 445 (2d Cir. 2017); Doe v. United States, 833 F.3d 192, 196 (2d Cir. 2016).

The statutory provisions for federal subject matter jurisdiction are contained in 28 U.S.C.


2
 The Court refers to the page numbers assigned by the court's Electronic Case Filing ("ECF")
system.


                                                 2
§§ 1331 and 1332. Federal question jurisdiction provides federal courts jurisdiction over "all

civil actions arising under the Constitution, laws, or treaties of the United States." Gallego v.

Northland Grp. Inc., 814 F.3d 123, 126 (2d Cir. 2016) (quoting 28 U.S.C. § 1331). A plaintiff

properly invokes section 1331 jurisdiction when he pleads a colorable claim "arising under" the

Constitution or laws of the United States. Id. Under diversity jurisdiction, federal courts have

subject matter jurisdiction over state law claims where the plaintiff and defendant are of diverse

citizenship and "the matter in controversy exceeds the sum or value of$ 75,000, exclusive of

interest and costs." 28 U.S.C. § 1332(a); see also Bayerische Landesbank, NY. Branch v.

Aladdin Capital Mgmt. LLC, 692 F.3d 42, 48 (2d Cir. 2012).

       Lack of subject matter jurisdiction cannot be waived and may be raised at any time by a

party or by the court sua sponte. See Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428,

434, 131 S. Ct. 1197, 1202, 179 L. Ed. 2d 159 (2011) ("[F]ederal courts have an independent

obligation to ensure that they do not exceed the scope of their jurisdiction, and therefore they

must raise and decide jurisdictional questions that the parties either overlook or elect not to

press."). If a court lacks subject matter jurisdiction, it must dismiss the action. Fed. R. Civ. P.

12(h)(3); Arbaugh, 546 U.S. at 514 (2006); Durant, Nichols, Houston, Hodgson & Cortese­

Costa, P.C. v. Dupont, 565 F.3d 56, 62-3 (2d Cir. 2009).

       The jurisdictional inquiry sounds the death knell for Hall's lawsuit. Succinctly, the Court

lacks subject matter jurisdiction under 28 U.S.C. § 1331, as it is well settled that judgments of

foreclosure are fundamentally matters of state law. See, e.g., Worthy-Pugh v. Deutsche Bank

National Trust, 664 F. App'x 20, 21 (2d Cir. Oct. 18, 2016) (summary order) (a district court

lacks jurisdiction to invalidate a foreclosure judgment); Vossbrinck v. Accredited Home Lenders,

Inc., 773 F.3d 423, 426 (2d Cir. 2014); see also Hung v. Hurwitz, No. 17-CV-4140, 2017 WL



                                                  3
3769223 at *2 (E.D.N.Y. Aug. 29,2017). Plaintiff also cannot invoke subject matter jurisdiction

pursuant to 28 U.S.C. § 1332,as complete diversity of citizenship is lacking.

                                             Conclusion

       In line with this analysis, the complaint is dismissed without prejudice for lack of subject

matter jurisdiction. Fed. R. Civ. P. 12(h)(3). Further,in keeping with its duty to liberally

construe pro se complaints,the Court has considered whether to grant leave to amend the

complaint,but finds that amendment would be futile. See Johnson v. Univ. of Rochester Med.

Ctr., 642 F.3d 121, 124-25 (2d Cir. 2011).

       Separately,plaintiff is cautioned that this Court will not tolerate frivolous litigation and

"[i]f a litigant has a history of filing vexatious,harassing or duplicative lawsuits,courts may

impose sanctions,including restrictions on future access to the judicial system." Hong Mai Sa v.

Doe, 406 F.3d 155,158 (2d Cir. 2005) (internal quotation marks omitted).

       The Court certifies pursuant to 28 U.S.C. § 1915 (a)(3) that any in forma pauperis appeal

from this order would not be taken in good faith. Coppedge v. United States, 369 U.S. 438, 444-

45,82 S. Ct. 917,920,8 L. Ed. 2d 21 (1962).

       So Ordered.

       Dated: Brooklyn,New York
              January 6,2020

                                                                    s/ Eric N. Vitaliano

                                                                    ERICN. VITALIANO
                                                                    United States District Judge




                                                 4
